1                                         JS6
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
      KEVIN HICKS,                              Case No. 2:18-cv-04899-JVS (SHK)
12
                                Petitioner,
13
                         v.                     JUDGMENT
14
      WILLIAM SULLIVAN, Warden,
15
                                Respondent.
16
17
18
           Pursuant to the Order Accepting Findings and Recommendation of United
19
     States Magistrate Judge,
20
           IT IS HEREBY ADJUDGED that this action is DISMISSED with prejudice.
21
22
23
     Dated: April 09, 2020
24
                                         HONORABLE JAMES V. SELNA
25                                       United States District Judge
26
27
28
